       Case 2:20-cv-02330-KHV-KGG Document 9 Filed 08/10/20 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

STANLEY M. DIGGS,                           )
                                            )
                                            )
                         Plaintiff,         )                     CIVIL ACTION
                                            )
v.                                          )                     No. 20-2330-KHV
                                            )
UNITED PARCEL SERVICE, INC.,                )
                                            )
                                            )
                         Defendant.         )
____________________________________________)

                                MEMORANDUM AND ORDER

       On May 6, 2020, in the Tenth Judicial District Court of the State of Kansas, Stanley M.

Diggs filed suit against United Parcel Service, Inc. alleging wrongful termination and retaliatory

discharge. On July 1, 2020, defendant removed the case to federal court based on diversity

jurisdiction. Notice of Removal (Doc. #1). This matter is before the Court on Defendant’s

Motion To Dismiss (Doc. #5) filed July 1, 2020. Defendant’s motion is unopposed. For reasons

stated below, the Court sustains the motion.

                              Factual And Procedural Background

I.     Plaintiff’s Petition

       Plaintiff’s petition alleges as follows:

       Plaintiff is a resident of Overland Park, Kansas. He is African-American and over the age

of 40. For over 30 years, until defendant wrongfully terminated his employment, plaintiff worked

at a UPS store in Lenexa, Kansas. Defendant terminated his employment based on age, race,

medical history, his report of illegal activity on company property and his complaint about a safety

violation.
       Case 2:20-cv-02330-KHV-KGG Document 9 Filed 08/10/20 Page 2 of 3




       In addition, defendant treated plaintiff differently than similarly situated colleagues. For

example, when he reported illegal activity taking place on company property by an employee with

whom plaintiff had previously had a relationship, defendant treated him differently than other

employees who had engaged in similar relationships.

       Defendant’s termination of plaintiff’s employment violates “clearly established public

policy as well as its own internal policies.”

       As a result of defendant’s wrongful discharge, plaintiff sustained $575,000 in lost future

salary, $123,840 in lost future medical benefits and attorney fees.

II.    Motion To Dismiss

       On July 1, 2020, defendant filed a motion to dismiss plaintiff’s petition on several grounds.

First, defendant asserts that the Court should dismiss plaintiff’s petition under either Rule 12(b)(1)

for lack of jurisdiction or 12(b)(6) for failure to state a claim. Defendant argues that plaintiff

failed to allege that he timely filed a charge with the Equal Employment Opportunity Commission

or the Kansas Human Rights Commission and thus he has not exhausted administrative remedies

and the deadline for doing so has passed. Second, defendant asserts that to the extent plaintiff

asserts a claim of wrongful termination in violation of public policy, the Court should dismiss it

under Rule 12(b)(6) because he did not identify any public policy that defendant allegedly violated.

Finally, defendant asserts that the Court should dismiss plaintiff’s petition for insufficient service

of process under Rule 12(b)(5) because plaintiff did not serve defendant with a summons and

improperly mailed the petition to the wrong entity (i.e. UPS Ground Freight, Inc.).

                                                Analysis

       Under D. Kan. Rule 6.1(d)(2), plaintiff had until July 22, 2020 to file a response to

defendant’s motion to dismiss. Pursuant to D. Kan. Rule 7.4, if a party fails to file a timely

                                                  -2-
       Case 2:20-cv-02330-KHV-KGG Document 9 Filed 08/10/20 Page 3 of 3




response, “the court will consider and decide the motion as an uncontested motion. Ordinarily,

the court will grant the motion without further notice.”

       As of August 10, 2020, plaintiff has not filed a response. The Court will therefore sustain

defendant’s motion as unopposed. In addition, the Court has reviewed the record and finds that

judgment is appropriate under Rule 12(b)(6) and Rule 12(b)(5), Fed. R. Civ. P., for substantially

the reasons stated in defendant’s Memorandum In Support Of Defendant’s Motion To Dismiss

(Doc. #6) filed July 1, 2020.

       IT IS THERFORE ORDERED that Defendant’s Motion To Dismiss (Doc. #5) filed

July 1, 2020 is SUSTAINED.

       Dated this 10th day of August, 2020 at Kansas City, Kansas.

                                                      s/ Kathryn H. Vratil
                                                      KATHRYN H. VRATIL
                                                      United States District Judge




                                                -3-
